     Case: 3:19-cv-50242 Document #: 1 Filed: 09/25/19 Page 1 of 7 PageID #:1




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ILLINOIS
                          WESTERN DIVISION

RICHARD BARTLETT,                              Case No.: 3:19-cv-50242

           Plaintiff,                          COMPLAINT AND DEMAND FOR
                                               JURY TRIAL
      v.
                                                  1. TCPA, 47 U.S.C. § 227,
FIRST PREMIER BANK,
                                                  2. Invasion of Privacy - Intrusion
           Defendant.                             Upon Seclusion


                        COMPLAINT FOR DAMAGES

      Plaintiff, Richard Bartlett (“Plaintiff”), through his attorneys, alleges the

following against First Premier Bank, (“Defendant”):

                                INTRODUCTION

   1. Count I of Plaintiff’s Complaint is based upon the Telephone Consumer

   Protection Act (“TCPA”), 47 U.S.C. § 227. The TCPA is a federal statute that

   broadly regulates the use of automated telephone equipment. Among other

   things, the TCPA prohibits certain unsolicited marketing calls, restricts the use

   of automatic dialers or prerecorded messages, and delegates rulemaking

   authority to the Federal Communications Commission (“FCC”).

   2. Count II of Plaintiff’s Complaint is based upon the Invasion of Privacy

   - Intrusion upon Seclusion, as derived from § 652B of the Restatement (Second)

   of Torts. § 652B prohibits an intentional intrusion, “physically or otherwise,
  Case: 3:19-cv-50242 Document #: 1 Filed: 09/25/19 Page 2 of 7 PageID #:1




upon the solitude or seclusion of another or his private affairs or concerns…

that would be highly offensive to a reasonable person.”

                      JURISDICTION AND VENUE

3. Subject matter jurisdiction of the Court arises under 47 U.S.C. § 227 et seq.

and 28 U.S.C. 1331.

4. Venue is proper pursuant to 28 U.S.C. 1391(b)(1) in that a substantial part of

the events or omissions giving rise to the claim occurred in this District.

5. Defendants transact business here; personal jurisdiction is established.

                                  PARTIES

6. Plaintiff is a natural person residing in Winnebago County, State of Illinois.

7. Defendant is a creditor engaged in the business of giving consumer loans

with its principal place of business located at 601 S. Minnesota Ave., Sioux

Falls, SD 57104-4824.

8. Defendants acted through their agents, employees, officers, members,

directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,

representatives, and insurers.

                         FACTUAL ALLEGATIONS

9. Defendants are attempting to collect a debt from Plaintiff.

10. In or around October of 2018, Defendant began placing calls to Plaintiff

on his cellular phone, (815) 985-3038, in an attempt to collect an alleged debt.
  Case: 3:19-cv-50242 Document #: 1 Filed: 09/25/19 Page 3 of 7 PageID #:1




11. The calls placed by Defendant mainly originated from (800) 501-6652 and

(866) 890-3387.

12. On or about October 8, 2018, at 3:16 p.m., Plaintiff answered a collection

call from Defendant; Plaintiff heard a pause before the collection agent began to

speak, indicating the use of an automated telephone dialing system; Plaintiff

spoke with Defendant’s representative from telephone number (800) 501-6652.

13. Defendant informed Plaintiff that it was attempting to collect a debt relating

to his First Premier Bank account.

14. Plaintiff unequivocally revoked consent to be called any further. Despite

Plaintiff’s request for calls to his cellular phone to cease, Defendant continued

to call Plaintiff.

15. Defendant’s incessant calls continued until November 16, 2018.

16. Between October 8, 2018 and November 16, 2018, Defendant called

Plaintiff no less than one hundred ten (110) times.

17. Defendant called Plaintiff between one (1) to seven (7) times a day.

18. Many times, when Plaintiff answered calls from Defendant, there was a pre-

recorded message or no person on the phone.

19. Plaintiff works for Chrysler delivering material to workers on the assembly

line.
  Case: 3:19-cv-50242 Document #: 1 Filed: 09/25/19 Page 4 of 7 PageID #:1




20. While on the job, Plaintiff’s foot was crushed by multiple racks of

automotive parts, weighing 500 to 800 pounds each, resulting in a broken foot.

21.As a result of this severe injury, Plaintiff could not walk for five months and

was out of work for nine months.

22.Plaintiff was receiving disability pay which was half of his normal wages.

23.Defendant’s constant calls caused Plaintiff stress while dealing with the

severe pain from his injury and lack of income.

24.As a result of Defendant’s conduct, Plaintiff has sustained actual damages

including but not limited to, emotional and mental pain and anguish.

                              COUNT I
          Defendant’s Violations of the TCPA, 47 U.S.C. § 227

25. Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

26. Defendant violated the TCPA. Defendant’s violations include, but are not

limited to the following:

      a. Within four years prior to the filing of this action, on

      multiple occasions, Defendant violated TCPA 47 U.S.C. § 227

      (b)(1)(A)(iii) which states in pertinent part, “It shall be unlawful for any

      person within the United States . . . to make any call (other than a call

      made for emergency purposes or made with the prior express consent of

      the called party) using any automatic telephone dialing system or an
  Case: 3:19-cv-50242 Document #: 1 Filed: 09/25/19 Page 5 of 7 PageID #:1




      artificial or prerecorded voice — to any telephone number assigned to a .

      . . cellular telephone service . . . or any service for which the called party

      is charged for the call.

      b. Within four years prior to the filing of this action, on

      multiple occasions, Defendant willfully and/or knowingly contacted

      Plaintiff at Plaintiff’s cellular telephone using an artificial prerecorded

      voice or an automatic telephone dialing system and as such, Defendant

      knowing and/or willfully violated the TCPA.

27.As a result of Defendant’s violations of 47 U.S.C. § 227, Plaintiff is entitled

to an award of five hundred dollars ($500.00) in statutory damages, for each

and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B). If the Court finds

that Defendant knowingly and/or willfully violated the TCPA, Plaintiff is

entitled to an award of one thousand five hundred dollars ($1,500.00), for each

and every violation pursuant to 47 U.S.C. § 227(b)(3)(B) and 47

U.S.C. § 227(b)(3)(C).

                                COUNT II
                      Defendant’s Invasion of Privacy
                        (Intrusion upon Seclusion)
28. Plaintiff incorporates herein by reference all of the above paragraphs of this

complaint as though fully set forth herein at length.
     Case: 3:19-cv-50242 Document #: 1 Filed: 09/25/19 Page 6 of 7 PageID #:1




   29. Defendant violated Plaintiff’s privacy. Defendant’s violations include, but

   are not limited to, the following:

         a. Defendant intentionally intruded, physically or otherwise, upon

         Plaintiff’s solitude and seclusion by engaging in harassing phone calls in

         an attempt to collect on an alleged debt despite his request for the calls to

         cease.

         b. Defendant’s conduct would be highly offensive to a reasonable person

         as Plaintiff received calls that were constant interruption to his work and

         personal life.

         c. Defendant’s acts, as described above, were done intentionally with the

         purpose of coercing Plaintiff to pay the alleged debt.

   30. As a result of Defendant’s violations of Plaintiff’s privacy, Defendant is

   liable to Plaintiff for actual damages. If the Court finds that the conduct is

   found to be egregious, Plaintiff may recover punitive damages.

                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff, Richard Bartlett, respectfully requests judgment

be entered against Defendant for the following:

         A. Declaratory judgment that Defendants violated the TCPA;

         B. Statutory damages pursuant to 47 U.S.C. § 227(b)(3)(B) and 47

         U.S.C. § 227(b)(3)(C);
      Case: 3:19-cv-50242 Document #: 1 Filed: 09/25/19 Page 7 of 7 PageID #:1




          C. Actual and punitive damages resulting from the invasion of privacy;

          D. Awarding Plaintiff any pre-judgment and post-judgment interest as

          may be allowed under the law; and

          E. Any other relief that this Honorable Court deems appropriate.

                          DEMAND FOR JURY TRIAL

Please take notice that Plaintiff demands a trial by jury in this action.


                                               RESPECTFULLY SUBMITTED,

                                               PRICE LAW GROUP, APC

Date: September 25, 2019                       By: /s/David A. Chami
                                               David A. Chami
                                               8245 North 85th Way
                                               Scottsdale, AZ 85258
                                               T: 818-600-5515
                                               F: 818-600-5415
                                               david@pricelawgroup.com

                                               By: /s/ Tarek N. Chami
                                               Tarek N. Chami
                                               22000 Michigan Ave., Suite 200
                                               Dearborn, MI 48124
                                               T: 313-444-5029
                                               F: 888-428-7911
                                               tarek@pricelawgroup.com
